          Case 1:20-cv-02067-ALC Document 9 Filed 07/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK

CEDRIC BISHOP, for himself and on behalf
of all other persons similarly situated,

                         Plaintiﬀ,

                                                        20 CV 02067 (ALC)
                   –against–


BOULEY TEST KITCHEN 21 LLC,

                         Defendant.

                           NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the plaintiﬀ

hereby give notice that the above captioned action is voluntarily dismissed, without prejudice,

against the defendant.

                                                LAW OFFICE OF JUSTIN A. ZELLER, P.C.

                                                By: __________________________________
                                                Justin A. Zeller
                                                jazeller@zellerlegal.com
                                                277 Broadway, Suite 408
                                                New York, N.Y. 10007-2036
                                                Telephone: (212) 229-2249
Dated: New York, New York                       Facsimile: (212) 229-2246
       July 22, 2020                            ATTORNEYS FOR PLAINTIFF
